Title: To James Madison from William Riggin, 26 February 1803 (Abstract)
From: Riggin, William
To: Madison, James


26 February 1803, Trieste. Refers to his letter of 6 Oct. 1802 acknowledging receipt of his commission as consul. Having had no reply to two applications made to the government to have the commission accepted, plans to embark for the U.S. if a “satisfactory answer” is not received in a short time. “I learn from good authority that the cause of this delay arises from Mr. Lamson … having presented a petition to this Government, stating that he had received no letter of recal[l] and praying them to suspend the acceptance of my application till it was further confirmed by the President.”
 

   
   RC (DNA: RG 59, CD, Trieste, vol. 1). 3 pp. Docketed by Wagner as received 6 May.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:614.



   
   A full transcription of this document has been added to the digital edition.

